          Case 20-35474 Document 7 Filed in TXSB on 11/10/20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                              ENTERED
                                                                                              11/10/2020
In re                                                §
                                                     §
                                                                                    No. 20-35474
EAGLE PCO LLC,                                       §
                                                                                     Chapter 11
                                                     §
                               Debtor.               §
                                                     §
In re                                                §
                                                     §
                                                                                    No. 20-35475
EAGLE PRESSURE CONTROL LLC,                          §
                                                                                     Chapter 11
                                                     §
                               Debtor.               §


        ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES AND
                           GRANTING OTHER RELIEF


         On this day the Court considered Debtor’s Expedited Motion for Joint Administration and

Other Relief. (ECF no. 3). After reading the Motion and any response on file, the Court finds that

both Eagle PCO LLC and Eagle Pressure Control LLC are aﬃliated to such an extent that the joint

administration of these cases is warranted.

         IT IS THEREFORE ORDERED THAT:

         1. The Motion for Joint Administration of the Estates of Eagle PCO LLC (Bank-
            ruptcy no. 20-35474) and Eagle Pressure Control, LLC (Bankruptcy no. 20-
            35475) is granted as set forth herein.

         2. The above-styled and numbered bankruptcy proceedings are consolidated for
            procedural purposes and shall be jointly administered.

         3. The caption of the jointly administered cases shall be as follows –




                                              Page 1 of 3
 Case 20-35474 Document 7 Filed in TXSB on 11/10/20 Page 2 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

     In re                                    §
                                              §                        No. 20-35474
                               1
     EAGLE PCO LLC, et al.                    §                          Chapter 11
                                              §                Jointly Administered
                              Debtor.         §




     ____________________
     1
      The Debtors in these Chapter 11 cases are: (a) Eagle PCO LLC (No. 20-35474)
     and (b) Eagle Pressure Control LLC (No. 20-35475).


4. All creditors and parties-in-interest shall file all further pleadings, reports, and
   notices for either of the debtors in the Jointly Administered Case.

5. The United States Trustee shall attempt to empanel one creditor’s committee
   for the Jointly Administered Case.

6. A single disclosure statement and plan of reorganization shall be filed in the
   Jointly Administered Case.

7. Single monthly operating reports may be filed in the Jointly Administered Case,
   provided that each Debtor shall have the obligation to pay quarterly U.S. Trustee
   fees as required by law.

8. Notwithstanding the administrative consolidation, each Debtor may file a sepa-
   rate set of Schedules and a Statement of Financial Aﬀairs in their respective
   cases, and creditors may file separate proofs of claims in the respective cases.

9. A docket entry, shall be entered on the docket of Eagle Pressure Control LLC
   (No. 20-35475) directing all further pleadings, reports, and notices, other than
   Schedules, a Statement of Financial Aﬀairs, other documents the Debtor shall



                                        Page 2 of 3
      Case 20-35474 Document 7 Filed in TXSB on 11/10/20 Page 3 of 3




       file under 11 U.S.C. § 521, and Proofs of Claims shall be filed in the Jointly Ad-
       ministered Case.

   10. Nothing contained in this Order shall be deemed or construed as directing or
       otherwise eﬀectuating a substantive consolidation of these Chapter 11 cases, and
       this Order is without prejudice to the rights of the Debtors to seek a substantive
       consolidation of the respective cases.

   11. Notwithstanding any bankruptcy rule to the contrary, the terms and conditions
       of this Order are immediately eﬀective and enforceable upon its entry.

    SIGNED
November     this _____ day of November 2020.
         10, 2020


                                                       _____________________________
                                                       Eduardo V. Rodriguez
                                                       United States Bankruptcy Judge




                                         Page 3 of 3
